Citation Nr: 0408309	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating greater 
than 20 percent for cold injury residuals, right lower 
extremity.

3.  Entitlement to an increased disability rating greater 
than 20 percent for cold injury residuals, left lower 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel
INTRODUCTION

The appellant had active military service from May 1942 until 
September 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the assignment of a 10 
percent disability rating for the appellant's service-
connected PTSD and separate 20 percent disability ratings for 
the appellant's service-connected cold injury residuals to 
his right lower and left lower extremities.  However, upon de 
novo review by a Decision Review Officer in April 2003, an 
increased rating was granted with respect to the appellant's 
service-connected PTSD, so his PTSD condition is currently 
evaluated as 30 percent disabling.  AB v. Brown, 6 Vet. App. 
35 (1993).

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by recurrent and 
intrusive war-related thoughts and nightmares, panic attacks, 
social isolation, avoidance behaviors, chronic sleep 
disturbances, and somewhat restricted affect, resulting in 
moderate social and occupational impairment.

2.  The appellant's cold injury residuals, right lower and 
left lower extremities include pain, numbness, tingling, thin 
and shiny skin, cold sensitization, color changes of the 
skin, night sweats several times per week, impaired pinprick 
sensation, and vascular calcification of the ankles as shown 
via x-ray.

3.  The appellant's cold injury residuals, right lower and 
left lower extremities do not present an exceptional or 
unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for PTSD are not satisfied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (2003).

2.  The criteria for separate 30 percent disability ratings, 
but no higher, for cold injury residuals to the appellant's 
right lower and left lower extremities are satisfied.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2003).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
cold injury residuals, right lower and left lower 
extremities.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the July 2002 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claims.  For example, in May 2002, 
the RO sent a letter to the appellant explaining the VCAA and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA and current case law, the letter 
informed the appellant what evidence and information VA would 
be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed him of the legal requirements of an increased rating 
claim in general and the specific requirements for an 
increased rating for PTSD and cold injury residuals.  The 
Board additionally notes that the May 2002 VCAA notification 
letter was mailed to the appellant prior to the initial 
adjudication of his claim in July 2002.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

The May 2002 VCAA notification letter is also legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In this case, greater than one-year has expired since 
the May 2002 VCAA letter.  Therefore, the claimant was 
notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes lay statements, VA examination 
records, and VA medical records.  Therefore, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  Summarily, the Board finds that the 
duty to assist has been satisfied.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded VA examinations in 
June 2002 and March 2003 with respect to the issues on 
appeal.  Therefore, the Board finds that a VA reexamination 
is not necessary because there exists sufficient medical 
evidence to decide the appellant's claim.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Increased Rating Greater than 30 
Percent for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2003).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence shows assignment of Global Assessment of 
Functioning (GAF) score of 53 upon VA examination in March 
2003.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  Moreover, A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has reviewed the evidence, which consists of VA 
examination records dated in March 2003, VA outpatient 
treatment records, and the appellant's contentions.  The 
criteria for the currently assigned 30 percent disability 
rating indicate that a claimant is generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  This is exactly the appellant's situation at 
bar.  For example, the March 2003 VA examination shows that 
the appellant was married for 60 years, goes to church 
"every Sunday", socializes occasionally with members of his 
congregation, and visits regularly with family.  In addition, 
the appellant is a member of Kiwanis and he was gainfully 
employed as a salesman until his retirement.  The Board 
recognizes, however, the solitary nature of his occupation.  
Nevertheless, the aforementioned findings are not indicative 
of the level of social and occupational impairment necessary 
for an increased rating greater than 30 percent.

The Board additionally notes the appellant's contentions of 
flattened affect and panic attacks.  In fact, the March 2003 
VA examination records show recurrent and intrusive war-
related thoughts and nightmares, panic attacks, social 
isolation, avoidance behaviors, chronic sleep disturbances, 
and "somewhat restricted affect".  However, the 
preponderance of the evidence is nevertheless against 
assignment of a rating higher than 30 percent.  For example, 
the objective medical evidence from March 2003 shows the 
absence of assaultive or suicidal behavior, normal 
interaction and appropriate behavior, good hygiene and 
grooming, a "good" mood (i.e. "7 out of 10"), no 
impairment of impulse control, "fair" memory, and "slow" 
but not illogical speech.  As such, the appellant is not 
entitled to an increased disability rating greater than 30 
percent for his PTSD, as the occupational and social 
impairment resulting from his PTSD condition simply does not 
rise to the requisite level.

The Board's previous findings are supported by the March 2003 
VA examiner's ultimate conclusion that the appellant's PTSD 
has "remained approximately the same".  In addition, the 
appellant's current GAF score of 53 shows that the current 30 
percent disability rating contemplates his moderate PTSD 
symptoms.

Therefore, the Board concludes that the requirements of 
38 C.F.R. § 4.3, the objective medical evidence, and the 
appellant's statements regarding his symptomatology shows 
disability that more nearly approximates his current 30 
percent disability rating.  See 38 C.F.R. § 4.7.  As 
previously discussed, the appellant had a stable, albeit 
isolated, employment history and he also maintains effective 
social relationships.  As such, a disability rating greater 
than 30 percent for his PTSD is not warranted and there 
exists no reasonable doubt that could be resolved in his 
favor.


III.  Entitlement to an Increased Rating for Cold Injury 
Residuals, Right Lower Extremity and Cold Injury Residuals, 
Left Lower Extremity


Disability ratings are based upon the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board shall 
focus upon the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The appellant's service-connected cold injury residuals, 
right lower and left lower extremities are evaluated under 
Diagnostic Code 7122.  Furthermore, the appellant's current 
20 percent ratings for each of his lower extremities 
represents separate evaluations for each affected body part 
in accordance with the notes following Diagnostic Code 7122.

The appellant's current 20 percent disability ratings 
require:

Anthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).

A 30 percent disability rating requires:

Anthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).

The evidence with respect to the current severity of the 
appellant's cold injury residuals, right lower and left lower 
extremities consists of VA outpatient medical records, VA 
examination records, and lay statements.

Although the Board has considered all of the previously 
mentioned evidence, the Board shall focus on the VA 
examination records dated in June 2002, as they are 
dispositive of the appellant's claim on appeal.  In June 
2002, the VA examiner's objective findings included chronic 
bilateral leg pain, numbness and tingling in the lower 
extremities, night sweats approximately two times per week, 
changes in skin color, occasional difficulty sleeping, mildly 
decreased pinprick sensation in the lower extremities, and 
vascular calcification of the ankles as shown by x-ray.  As 
such, the Board finds that the appellant's cold injury 
residuals, right lower and left lower extremities more 
closely approximate the criteria required for the 30 percent 
disability rating.  Furthermore, in accordance with the notes 
following Diagnostic Code 7122, a 30 percent disability 
rating for each of the appellant's lower extremities is 
granted.

The Board notes that separate evaluation of the previously 
mentioned residual effects of the appellant's cold injury 
residuals, right lower and left lower extremities is not 
possible in this case as such residual effects have been used 
to support a higher evaluation under Diagnostic Code 7122.  
In addition, the 30 percent rating for each of the 
appellant's lower extremities is the maximum schedular rating 
available under Diagnostic Code 7122.

The Board additionally notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this case, the April 2003 statement of the case shows that 
the RO has previously considered whether an extraschedular 
rating is appropriate for the appellant's cold injury 
residuals, right lower and left lower extremities.  
Furthermore, the question of an extraschedular rating is a 
component of the appellant's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

The schedular evaluations for the appellant's cold injury 
residuals are not inadequate.  As fully detailed above, the 
maximum 30 percent disability rating is available for cold 
injury residuals where specific objective criteria are met.  
The appellant has met the schedular criteria for such a 30 
percent disability rating.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he 
merely satisfied the requirements for the award of a higher 
disability rating.  His symptoms consist of pain, numbness, 
tingling, thin and shiny skin, cold sensitization, color 
changes of the skin, night sweats several times per week, 
impaired pinprick sensation, and vascular calcification of 
the ankles as shown via x-ray, and it is exactly these 
symptoms for which he is being compensated.  In other words, 
he does not have any symptoms from his cold injury residuals 
that are unusual or are different from those contemplated by 
the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to a disability rating greater than 30 percent 
for PTSD is denied.

A 30 percent disability rating, but no higher, for cold 
injury residuals, right lower extremity is granted subject to 
the regulations governing the award of monetary benefits.

A 30 percent disability rating, but no higher, for cold 
injury residuals, left lower extremity is granted subject to 
the regulations governing the award of monetary benefits.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



